This cause camen to be heard upon the demurrer of the relator to the answer filed by the respondent herein, and was argued by counsel. On consideration whereof it is ordered and adjudged that said demurrer be, and the same hereby is, overruled on authority of State, ex rel. Butram, v. IndustrialCommission, 124 Ohio St. 589, and State, ex rel. Cezkovsky, v.Industrial Commission, 126 Ohio St. 434. Relator is granted twenty days to further plead.
Demurrer overruled.
WEYGANDT, C.J., STEPHENSON, JONES, MATTHIAS, BEVIS and ZIMMERMAN, JJ., concur.
It appearing to the court that demurrer to the answer filed herein was overruled on December 20, 1933, and relator given twenty days to plead, and said relator having advised the court he does not desire to plead further, it is ordered and adjudged that the writ of mandamus prayed for in the petition be, and the same hereby is, denied.
Writ denied.
WEYGANDT, C.J., STEPHENSON, JONES, MATTHIAS, BEVIS and ZIMMERMAN, JJ., concur. *Page 580